Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 10, 2016

                                      No. 04-16-00549-CV

          VIRTEX OPERATING CO., INC. and VirTex Producing Company, L.P.,
                                 Appellants

                                                v.

                         Robert Leon BAUERLE and Cynthia Bauerle,
                                        Appellees

                    From the 81st Judicial District Court, Frio County, Texas
                              Trial Court No. 12-10-00365-CVF
                          Honorable Donna S. Rayes, Judge Presiding


                                         ORDER
           On November 7, 2016, court reporter Patricia Gaddis filed a notification of late record
stating appellant had not paid for preparation of the reporter’s record. Almost immediately
thereafter, Ms. Gaddis filed a letter with this court in which she advises she has been paid, she
simply “overlooked” the payment. Accordingly, we DENY AS MOOT the notification of late
record filed by Ms. Gaddis.

           We note that prior to the filing of Ms. Gaddis’s notification of late record, another
court reporter, Mr. Richey Gentry, filed a notification of late record asking for an extension of
time to file the record. We granted the request and ordered Mr. Gentry to file the reporter’s
record on or before November 2, 2016. The record has not been filed. Given the notification by
Ms. Gaddis, this court is unclear as to whether there are two reporters in this case who took
different portions of the record or the notification filed previously by Mr. Gentry was on behalf
of Ms. Gaddis. The clerk’s office of this court has left messages with both reporters in an effort
to clarify the number of reporters involved in this matter. We have not received a response.
Accordingly, based on the knowledge this court has at this time, it appears there are two court
reporters who transcribed different portions of the record in this matter. Ms. Gaddis has advised
that she will be filing her portion of the record in this court on Friday, November 11, 2016, and
we ORDER her to do so. We ORDER court reporter Richey Gentry to file his portion of the
reporter’s record in this court on or before December 12, 2016. If Mr. Gentry did not transcribe
any portion of the record in this matter, we ORDER that he so advise the court of this fact in
writing on or before November 15, 2016.
           We order the clerk of this court to serve a copy of this order on all counsel and
reporters Patricia Gaddis and Richey Gentry.


                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court